         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
-against-                                                 :
                                                          : Case No. 19 CR 561 (LAP)
STEVEN DONZIGER,                                          :          11 CV 691 (LAK)
                                                          :
Defendant.                                                :
                                                          :
                                                          :
----------------------------------------------------------x

 NON-PARTIES GIBSON, DUNN & CRUTCHER LLP AND CERTAIN PARTNERS’
 REPLY MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO QUASH
SUBPOENAS SERVED UNDER FEDERAL RULE OF CRIMINAL PROCEDURE 17(C)
           Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 2 of 13




                                                  TABLE OF CONTENTS

I. PRELIMINARY STATEMENT ................................................................................................ 1

II. ARGUMENT............................................................................................................................. 3

          A.         Donziger’s Subpoenas Do Not Seek Relevant Documents or Information ........... 3

          B.         Donziger Has Not Demonstrated How His Broad and Unfocused Requests
                     Seek Documents that Would Be Admissible at Trial ............................................ 5

          C.         Donziger Has Not Established Specificity............................................................. 7

III. CONCLUSION ........................................................................................................................ 9




                                                                    i
            Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 3 of 13




                                                 TABLE OF AUTHORITIES

CASES

In re Chevron Corp.,
    749 F. Supp. 2d 170 (S.D.N.Y. 2010)........................................................................................6

United States v. Avenatti,
   No. 19-CR-373 (PGG), 2020 WL 508682 (S.D.N.Y. Jan. 31, 2020) ....................................3, 8

United States v. Cole,
   No. 19 CR 869 (ER), 2021 WL 912425 (S.D.N.Y. Mar. 10, 2021) ..............................3, 4, 5, 9

United States v. Giampa,
   No. 92-CR-437 (PKL), 1992 WL 296440 (S.D.N.Y. Oct. 7, 1992) ..........................................3

United States v. Mendinueta-Ibarro,
   956 F. Supp. 2d 511 (S.D.N.Y. 2013)........................................................................................8

United States v. Nixon,
   418 U.S. 683 (1974) ...................................................................................................3, 4, 5, 6, 7

United States v. Treacy,
   No. 08 CR. 0366 (RLC), 2008 WL 5082884 (S.D.N.Y. Dec. 1, 2008).....................................6

United States v. Weissman,
   No. 01 CR. 529 (BSJ), 2002 WL 31875410 (S.D.N.Y. Dec. 26, 2002) ................................4, 5

RULES

Federal Rule of Civil Procedure 26(b)(5) ........................................................................................6

Federal Rule of Criminal Procedure Rule 17(c) ..............................................................3, 5, 7, 8, 9
Local Rule 26.2 ................................................................................................................................6




                                                                       ii
             Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 4 of 13




                                 I. PRELIMINARY STATEMENT

            On the eve of his criminal contempt trial, Defendant Steven Donziger served five

subpoenas broadly seeking irrelevant, and inadmissible, materials from Gibson Dunn and four of

its partners based on delusional conspiracy theories. Gibson Dunn and its partners represented

Chevron Corporation (“Chevron”) in the civil action from which this action arose. Faced with a

motion to quash, Donziger doubles down on his improper use of Federal Rule of Criminal

Procedure 17(c), overlooking well-established requirements for valid requests under that

Rule. Donziger’s subpoenas are facially deficient and should be quashed in their entirety.

            In his opposition, Donziger makes no attempt to demonstrate the legal merit of his Rule

17(c) requests. Instead, Donziger advances baseless conspiracy theories and ad hominem attacks

on Gibson Dunn, Judge Kaplan, the prosecutors, and this Court. His approach of lashing out in

this unseemly way only reinforces the impression that Donziger is not engaging in a good faith

effort to obtain evidence admissible at trial, but rather is simply attempting to deflect attention

from his own misconduct—this time, by attacking the lawyers for the corporation he attempted to

extort and defraud. This is right out of Donziger’s playbook. As he once told his Ecuadorian co-

counsel, Donziger believes that “[i]f you repeat a lie a thousand times it becomes the truth.” 11

Civ. 0691, Dkt. 2045 at 29 n.69 (S.D.N.Y.). Indeed, this is not the first time Donziger has

improperly sought discovery based on nothing more than wild claims of a far-reaching conspiracy.

As this Court has now repeatedly recognized, “Mr. Donziger’s speculation that the universe is

conspiring against him is not a basis for compelling disclosure.” Dkt. 297 at 24 (quoting Dkt. 68

at 24). 1


1
  Contrary to Donziger’s baseless conspiracy theories, neither Gibson Dunn partners nor Chevron
initiated the criminal proceeding or are prosecuting this case. Rather, certain Gibson Dunn
partners have been subpoenaed to testify as witnesses.

                                                   1
         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 5 of 13




       Donziger has not carried his burden of showing how his sweeping requests seek specific

materials that are at all relevant to, much less admissible in, this criminal contempt

trial. Donziger’s primary argument is that the materials he seeks are necessary for impeachment

purposes, so that he can attack the credibility of certain Gibson Dunn partners if they were to testify

at trial. But the alleged impeachment evidence Donziger seeks is based on nothing but innuendo

and conjecture. And Donziger fails to demonstrate how the materials he seeks will demonstrate

bias or a lack of credibility on the narrow issues relevant to the charges of criminal contempt.

       Moreover, almost none of the documents and information he seeks would be admissible in

this criminal action. Rather than make the requisite showing, Donziger tries to shift the burden to

Gibson Dunn—a non-party to this criminal proceeding—with his assertion that Gibson Dunn

should produce all responsive materials and then argue later why they should not be admitted at

trial—for example, because they constitute hearsay or are privileged. But he ignores well-

established precedent placing the burden in the first instance on the party requesting documents

under Rule 17(c) to demonstrate that the evidence being sought is admissible. Rule 17(c) is not a

general discovery device, but general discovery is exactly what Donziger’s subpoenas seek. And

his sweeping requests utterly lack the specificity that Rule 17(c) demands.

       While offering up conspiracy theories, Donziger misses the point. The only person

responsible for his current plight is himself—not Gibson Dunn, not Chevron, not the prosecutors,

not Judge Kaplan, and not Your Honor. Donziger chose to resort to fraud and bribery to procure

a fraudulent Ecuadorian judgment, and then defied the judgment and orders of Judge Kaplan.

Donziger’s intentional misconduct—not anything Gibson Dunn has done—led to his disbarment




                                                  2
         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 6 of 13




and the criminal contempt charges in this action. 2 No amount of discovery will change that

fundamental fact. The Court should therefore quash these improper subpoenas.

                                        II. ARGUMENT

       Donziger does not dispute that his Rule 17(c) subpoenas must satisfy the “three hurdles”

of relevancy, admissibility, and specificity outlined in United States v. Nixon, 418 U.S. 683, 700

(1974), but he fails to demonstrate that he clears these hurdles.

A.     Donziger’s Subpoenas Do Not Seek Relevant Documents or Information

       Donziger essentially admits that the information he seeks has no relevance to the criminal

contempt charges at issue here, as he focuses on his claim that the subpoenas seek documents and

information for impeachment purposes. See Dkt. 294 at 4 (arguing the subpoenas are “critically

necessary to understanding the bias and personal financial motivation” of Gibson Dunn partners).

Donziger argues that his subpoenas are valid for this purpose under United States v. Cole, No. 19

CR 869 (ER), 2021 WL 912425, at *3–4 (S.D.N.Y. Mar. 10, 2021), which he suggests holds that

a Rule 17(c) subpoena made returnable on the first day of trial can seek impeachment evidence.

But the cases Cole cited say the exact opposite. For example, Cole cites United States v. Avenatti,

No. 19-CR-373 (PGG), 2020 WL 508682 (S.D.N.Y. Jan. 31, 2020), which explained that “the

well-established rule that impeachment materials are generally not subject to pretrial production

applies with equal force to a request that such documents be produced on the first day of trial.” Id.

at *5 (quoting United States v. Giampa, No. 92-CR-437 (PKL), 1992 WL 296440, at *3 (S.D.N.Y.

Oct. 7, 1992)). Moreover, Donziger overlooks that the court in Cole granted a motion to quash




2
  The New York Court of Appeals today declined to review Donziger’s disbarment. See Decision,
In the Matter of Steven R. Donziger, Mo. Mo. 2020-676 (N.Y. May 6, 2021), available at
https://www.nycourts.gov/ctapps/Decisions/2021/May21/DecisionList050621.pdf.
                                                 3
         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 7 of 13




subpoenas because they were, like Donziger’s subpoenas here, “a classic ‘fishing expedition.’”

Cole, 2021 WL 912425, at *4 (quoting Nixon, 418 U.S. at 700); see also Part III, infra.

       Even assuming all four Gibson Dunn partners Donziger subpoenaed will testify at trial, the

alleged impeachment relevance of the evidence sought in the subpoenas is based on speculative

conspiracy theories. Further, despite repeatedly asserting that the subpoenaed materials are

relevant to issues of “bias” or “credibility,” Donziger has not articulated how the materials he seeks

will demonstrate bias or any lack of credibility on the narrow issues relevant to the charges of

criminal contempt. Thus, even if it the Court were to agree that theoretically “impeachment

material can be useful and evidentiary,” Donziger has “made no . . . showing in this case” that the

documents and information he seeks represent such material. United States v. Weissman, No. 01

CR. 529 (BSJ), 2002 WL 31875410, at *2 (S.D.N.Y. Dec. 26, 2002).

       Donziger asserts that the “information sought . . . is highly relevant for reasons beyond

impeachment” (Dkt. 294 at 5–6), but that claim is meritless. For example, Donziger argues that

the requests seek information relevant to his “good faith basis to pursue . . . direct appellate review”

before complying with court orders. Id. at 5. But nothing in Gibson Dunn’s possession will shed

any light on whether Donziger was acting in good faith (even assuming that a “good faith” effort

to obtain appellate review is a basis for deliberately and knowingly defying a lawful court order). 3



3
   Donziger’s claim that he was seeking to pursue an appeal “before turning over reams of
confidential and attorney-client privileged information for review by” Gibson Dunn (Dkt. 294 at
5) is belied by the record. Donziger was not ordered to turn material over to Gibson Dunn or
Chevron, but instead to a neutral forensic expert, who was ordered not to turn any information
over to Gibson Dunn or Chevron absent further order of the court. See No. 11 Civ. 0691, Dkt.
2172 (S.D.N.Y.) (“The Neutral Forensic Expert shall take possession, custody, and control of the
Devices. . . . At no time shall Chevron’s Forensic Expert have access to the original Devices or to
live Media accounts absent further court order.”); see also No. 11 Civ. 0691, Dkt. 2254 (S.D.N.Y.)
(“Donziger has been stalling perfectly legitimate post-judgment discovery. . . . the Court
laboriously developed the process reflected in the Forensic Inspection Protocol, which is highly


                                                   4
         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 8 of 13




       Donziger also says that the subpoenas seek documents and information relating to “the

exercise of discretion by Judge Kaplan and the private prosecutors” in pursuing the charges against

him. Id. at 5–6. But that has nothing to do with the criminal contempt charges or any legitimate

defense to those charges. Moreover, Gibson Dunn’s motions on behalf of Chevron to have

Donziger held in civil contempt are all a matter of public record. Donziger has not provided any

factual basis for his bizarre assertions that Gibson Dunn was somehow involved in initiating this

criminal contempt action, or that there was some unspecified impropriety with respect to Judge

Kaplan’s decision to initiate this criminal contempt action. Donziger's “unsupported allegations

are exactly the kind that are insufficient to merit discovery.” Dkt. 297 at 24. As with his other

recent attempts to seek this discovery, Donziger “point[s] to absolutely nothing—only innuendo

and conjecture—that would entitle him to the vast swath of discovery that he seeks.” Id. “Because

Mr. Donziger has not offered evidence tending to show the elements of either vindictive or

selective prosecution, he is not entitled to that discovery.” Id.

B.     Donziger Has Not Demonstrated How His Broad and Unfocused Requests Seek
       Documents that Would Be Admissible at Trial

       Donziger has the burden to demonstrate the admissibility of materials sought through a

Rule 17(c) subpoena. See, e.g., Cole, 2021 WL 912425, at *3 (holding that it is the “burden” of

the party requesting the subpoena to demonstrate admissibility under Nixon) (citing Nixon, 418

U.S. at 699–700). Donziger’s attempt to shift that burden to Gibson Dunn lacks merit.

       First, Donziger argues that Gibson Dunn’s hearsay objections “are speculative,” and can

be raised at trial. But Nixon does not contemplate an in-trial evidentiary hearing on evidence

sought in a Rule 17(c) subpoena. Instead, Nixon establishes that the party seeking a subpoena



protective of Donziger.”). And the Second Circuit resolved Donziger’s appeal two months ago,
but Donziger still has not complied with Judge Kaplan’s discovery orders.
                                                  5
         Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 9 of 13




must make a “sufficient preliminary showing that each of the subpoenaed [materials] contains

evidence admissible with respect to the offenses charged in the indictment.” 418 U.S. at 700.

Donziger does not attempt to show how each of the documents sought by his subpoenas would be

admissible at trial, nor could he, given the subpoenas’ overbreadth and lack of specificity.

Donziger’s argument that “there is no shortage of non-hearsay uses” for the subpoenaed materials

and his rote recitation of hearsay exceptions (see Dkt. 294 at 6), does not connect any of these uses

or exceptions to particular documents or even categories of documents requested in the subpoenas

and falls far short of making a “sufficient preliminary showing” of admissibility. See, e.g., United

States v. Treacy, No. 08 CR. 0366 (RLC), 2008 WL 5082884, at *2 (S.D.N.Y. Dec. 1, 2008)

(quashing subpoenas where “[f]ar from showing the subpoenaed documents are admissible, [the

defendant] only argues that the documents are ‘likely to be admissible’”).

       Second, Donziger argues that his requests for privileged information or attorney work

product from Gibson Dunn are permissible because (i) he is being charged for criminal contempt

(in part) for not disclosing allegedly privileged information and (ii) Gibson Dunn has purportedly

waived privilege in this criminal matter by not comply with rules governing civil proceedings. See

Dkt. 294 at 6–7. At the outset, as Judge Kaplan’s detailed orders make clear, Donziger did nothing

to assert or preserve privilege in the underlying civil case, thereby waiving it. See 11 Civ. 0691,

Dkt. 2108 at 2 (S.D.N.Y.). Judge Kaplan found that Donziger disregarded his duty under Federal

Rule of Civil Procedure 26(b)(5) and S.D.N.Y. Local Rule 26.2 to substantiate his claims of

privilege, and it was not the first time Donziger had made sweeping assertions of privilege without

complying with the applicable civil rules. Id. (citing In re Chevron Corp., 749 F. Supp. 2d 170

(S.D.N.Y. 2010)). Here, Gibson Dunn was under no obligation to produce a privilege log, or to




                                                 6
        Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 10 of 13




comply with any of the foregoing civil discovery rules in the context of this criminal case, to which

it and its partners are not parties.

        Donziger has not made a “sufficient preliminary showing” that each of the subpoenaed

materials are admissible. Nixon, 418 U.S. at 700. Donziger fails to show that the materials he

seeks are not privileged or protected by the attorney work product doctrine. In fact, on their face,

Donziger’s subpoenas seek privileged documents and attorney work product. Donziger asserts

that Gibson Dunn and its partners “must, first, produce all responsive documents not specifically

subject to a claim of privilege” and then redact and produce other privileged materials and bring

them to court. Dkt. 294 at 8. But this would effectively shift Donziger’s burden to Gibson Dunn

which is improper. To obtain materials through Rule 17(c) subpoenas, Donziger must seek

admissible evidence, which excludes materials protected by privileges. 4 He failed to do so, and

his subpoenas should be quashed.

C.      Donziger Has Not Established Specificity

        Donziger attempts to characterize his requests as “carefully-worded,” and seeking limited

information. Dkt. 294 at 8. His actual requests are neither. For example, while he now purports

to only seek “GDC contacts with the Court and the private prosecutors regarding this case” (id.),

the actual subpoenas contain no such limitation. Instead, they seek communications between any

Gibson Dunn employee or “agent” and either Your Honor, Judge Kaplan, or the prosecutors (as

well as their relatives and “agents”), regarding any subject-matter, “whether professional or



4
  Donziger also overlooks the essentially impossible burden Gibson Dunn would be forced to
undertake to review and assess the potential privilege issues of more than two years of bills and
timesheets in a matter of days, much less to create a privilege log with redacted and unredacted
physical copies of all such documents in a matter of days for a trial where Gibson Dunn and the
individual witnesses are not parties. Donziger could have sought this information many months
ago, and his last minute effort to spring these burdensome and irrelevant requests on Gibson Dunn
days before trial should not be permitted.
                                                 7
        Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 11 of 13




personal in nature.” Gibson Dunn Subpoena ¶¶ 1–3. These are the opposite of “carefully-worded,”

“narrowly-tailored,” or “extraordinarily limited requests.” Dkt. 294 at 3, 8, 9.

       The reality is that the subpoenas at issue are written as broadly as possible. They seek all

documents and communications, without subject-matter limitation, between any Gibson Dunn

employee or “agent,” and Your Honor, Judge Kaplan, the Special Prosecutors, and/or any family

member or “agent” of the same. Gibson Dunn Subpoena ¶¶ 1–9. They seek all documents

pertaining to Donziger’s disbarment, and “objective[s]” that Donziger speculates Gibson Dunn

may have had. Gibson Dunn Subpoena ¶¶ 10–11. And they seek “all Marketing and Solicitation

Materials,” and “all Professional, Academic, and Media Materials” created by or for Gibson Dunn

that mention Chevron, Donziger, or Ecuador. Gibson Dunn Subpoena ¶¶ 14–15.

        Donziger also seeks “all” documents, communications, records, and information,

surrounding everything from contact with Your Honor and Judge Kaplan, to marketing materials,

to work involving other law firms, investigators, judicial officers, law enforcement officers, and

various third parties. See Gibson Dunn Subpoena ¶¶ 1, 3–13, 14–15. His failure to identify

“specific admissible evidence” betrays that he is “engaging in the type of ‘fishing expedition’

prohibited by Nixon.” United States v. Mendinueta-Ibarro, 956 F. Supp. 2d 511, 513 (S.D.N.Y.

2013). He cannot demand production of broad swathes of documents, in the “hope that something

useful will turn up.” Avenatti, 2020 WL 508682, at *4 (citation and alteration omitted). Donziger

is trying to use Rule 17(c) “to circumvent normal discovery requirements,” id., and because he has

not “reasonably specifi[ed] the information contained or believed to be contained in the documents

sought,” id., beyond “innuendo and conjecture,” Dkt. 297 at 24, his requests are not sufficiently

specific under even the most liberal reading of Nixon.




                                                 8
       Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 12 of 13




       In fact, Donziger’s requests are far less focused than the requests that were quashed in

Donziger’s primary authority, United States v. Cole. See 2021 WL 912425, at *5. The requests

in Cole sought “all documents” and “personnel records” related to a single specific employee and

a limited subject matter. See Cole, No. 19-cr-869 (ER), Dkt. 56-1 (S.D.N.Y.). Despite these

limitations, the court found that two of the three requests “represent[ed] a classic ‘fishing

expedition.’” Cole, 2021 WL 912425, at *4. Moreover, unlike in Cole, where the subpoenas were

issued approximately three months before the original trial date, the subpoenas here were issued

only 11 days in advance of Donziger’s third trial date. The subpoenas here are thus more

unreasonable and oppressive than those quashed in Cole.

       Donziger argues that the lack of specificity in his subpoenas should be excused because

Gibson Dunn could have raised concerns regarding the broad wording in the requests during a

meet and confer. Dkt. 294 at 9. This argument ignores Donziger’s burden to serve specific and

tailored requests under Rule 17(c). It also ignores that the undersigned did, in fact, raise the

subpoenas’ overbreadth and lack of specificity during a meet and confer discussion. See Dkt. 282

¶ 7.

                                     III. CONCLUSION

       For these reasons, and those set forth in the Non-Parties’ opening Memorandum of Law,

the Court should quash the Rule 17(c) subpoenas served on Gibson Dunn, Anne M. Champion,

Randy M. Mastro, Andrea E. Neuman, and William E. Thomson.




                                               9
      Case 1:19-cr-00561-LAP Document 298 Filed 05/06/21 Page 13 of 13




Dated: May 6, 2021                    Respectfully submitted,


                                      /s/ Reed Brodsky
                                      Reed Brodsky
                                      GIBSON, DUNN & CRUTCHER LLP
                                      200 Park Avenue
                                      New York, NY 10166
                                      Telephone: 212.351.4000
                                      Facsimile: 212.351.4035
                                      E-mail: rbrodsky@gibsondunn.com

                                      Attorney for Gibson, Dunn & Crutcher LLP,
                                      Anne M. Champion, Randy M. Mastro,
                                      Andrea E. Neuman, and William E. Thomson




                                     10
